internal_revenue_service number release date index number ------------------------------------ -------------------------- ----------------------------- ----------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-100974-05 date march ----------------------------------- -------------- --------------------- legend x -------------------------------------------------- sh ---------------------------------------------------- state d1 d2 d3 d4 d5 d6 d7 dollar_figurea ------------------------- ---------------------- ---------------------- ---------------------- --------------- -------------------------- -------------------------- -------------------------- plr-100974-05 dear ------------ representative requesting inadvertent termination relief under sec_1362 of the internal_revenue_code this responds to a letter dated date sent by your authorized facts on or around d7 x discovered that it had inadvertently terminated its s according to the information submitted x was incorporated on d1 pursuant to the laws of state sh x’s sole shareholder elected for x to be treated as an s_corporation effective d2 in the consecutive taxable years ending d3 d4 and d5 x received passive_investment_income within the meaning of sec_1362 in excess of of its gross_receipts furthermore x had accumulated_earnings_and_profits ae p remaining in each of these three years as a result x’s s election terminated effective on d6 corporation status x requested this ruling shortly thereafter and distributed dollar_figurea a figure which represents the entire amount of ae p held by x x and sh represent that each will file an amended_return for the taxable_year ending d3 to reflect the additional tax owed pursuant to sec_1375 in addition x represents that it paid the tax imposed by sec_1375 for the taxable years ending d4 and d5 result of tax_avoidance or retroactive tax planning x and its sole shareholder sh have consistently treated x as an s_corporation and agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required by the secretary x represents that the termination of its s election was inadvertent and not the law and analysis sec_1362 provides that an election under sec_1362 shall be sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income the termination is effective on and after the first date of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities except as otherwise provided in sec_1362 sec_1362 provides that sec_1362 provides that if an election under sec_1362 by any plr-100974-05 corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than of which are passive_investment_income within the meaning of sec_1362 sec_1375 imposes a tax on the income of an s_corporation that has sec_1_1362-4 provides that the commissioner may require any sec_1_1362-4 of the income_tax regulations provides that the conclusion based solely upon the representations made and the information submitted we conclude that x’s s election terminated effective d6 because x had ae p at the close of each of three consecutive tax years and had gross_receipts for each of those tax years more than percent of which were passive_investment_income termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x we further conclude that the termination of x’s s election was an inadvertent except as specifically ruled upon above no opinion is expressed concerning the plr-100974-05 will be treated as continuing to be an s_corporation on and after d6 unless x’s s election is otherwise terminated under sec_1362 based upon the particular facts of this case no adjustments are required under sec_1362 federal_income_tax consequences of the above-described facts under any other provision of the code provides that it may not be used or cited as precedent letter is being sent to x’s authorized representative s dianna k miosi this ruling is directed only to the taxpayer s requesting it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
